Beasley, Judge.
On January 29, 1985 appellant was convicted by a jury of rape and sentenced to twenty years imprisonment. A motion for new trial was heard and denied. After filing a notice of appeal, appellant’s court appointed attorney, who also represented appellant at trial, filed a motion to withdraw and supporting brief pursuant to Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493) (1967) and Bethay v. State, 237 Ga. 625 (229 SE2d 406) (1976). After considering the points raised in the brief and conducting a thorough examination of the record and transcript to determine whether the appeal was frivolous, this court granted the motion to withdraw. Time for supplemental briefs by any party, including appellant, was then afforded, and appellant was so notified. There has been no further briefing, and no new assertions of error have been raised. Based on our examination, we have determined the appeal is wholly frivolous.

Judgment affirmed.


Deen, P. J., and Pope, J., concur.